Citation Nr: 0109694	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-05 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for lumbar disc disease.  


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from August 1976 to 
August 1992, with service in Southwest Asia during the 
Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Honolulu Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The RO rating 
action in April 1999 granted service connection for the post-
surgical residuals of a right inguinal hernia and denied 
service connection for multiple other disabilities.  The June 
1999 notice of disagreement was specifically limited by the 
appellant to the sole issue, listed on the cover page above.  
Since the unappealed denial of the other claims became final 
before July 14, 1999, referral to the RO for review under 
section 7(b) of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
appropriate in this case.  


REMAND

The claim seeking service connection for lumbar disc disease 
has been denied by the RO as not well-grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991), which was the controlling 
legal authority at that time.  

However, in November 2000, the VCAA became law.  Among other 
things, it abolishes the threshold requirement for a well-
grounded claim and establishes new criteria and procedures 
for VA's duty to assist claimants in the development of the 
evidence necessary to substantiate their claims.  Id. (to be 
codified at 38 U.S.C. §5103A).  As the RO has not yet 
considered whether any additional notification or development 
is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a final decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 
1992)(published at 57 Fed. Reg. 49,747 (1992)).  

In addition, although the appellant did not indicate in his 
April 2000 substantive appeal (VA Form 9) that he wanted a 
personal hearing in connection with this appeal, and he 
checked the "no" box for a hearing on his June 1999 notice 
of disagreement (VA Form 1-9), he did state in the earlier 
document that "I request an appeal hearing...."  Thus, 
further clarification on this question is needed.  

Accordingly, the issue on appeal is remanded for the 
following action:

1.  The RO should write to the appellant 
in order to clarify his desire with 
respect to a personal hearing in 
connection with the present appeal.  

2.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO should also refer to 
any subsequently-provided, pertinent 
guidance.  

3.  The RO should next readjudicate the 
claim seeking service connection for 
lumbar disc disease.  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a remand by the Board confers on the veteran the 
right to compliance with the remand order, and it imposes on 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

If the claim on appeal is not granted, the appellant should 
be furnished a supplemental statement of the case and 
provided an opportunity to respond.  In accord with proper 
appellate procedures, the case should then be returned to the 
Board for further review.  The appellant need take no further 
action unless he is so informed, but he may furnish 
additional evidence and/or argument on the matter while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




